DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170250233 (Ushikubo). 
    PNG
    media_image1.png
    465
    674
    media_image1.png
    Greyscale

Concerning claim 1, Ushikubo discloses a display element (Abstract),
 a display region including a plurality of pixels (R, G, B, W) arranged in a two-dimensional form, the plurality of pixels including a first pixel (G), a second pixel (B), and a third pixel (W),
a first light reflecting portion (35) located between the first pixel and the second pixel (Fig. 2, note that layer 35 extends between all of the pixels), and
a second light reflecting portion (35) located between the second pixel and the third pixel,
wherein a height of the first light reflecting portion and a height of the second light reflecting portion with respect to a light emitting portion of the plurality of pixels are different (Fig. 2, note that tb, tg, and tr are different and therefore the corresponding heights of layer 35 are different as shown in the annotated Fig. 2 above).
Considering claim 8, Ushikubo discloses an electronic device (Abstract),
 display element (Abstract), the display element comprising,
a display region including a plurality of pixels (R, G, B, W) arranged in a two-dimensional form, the plurality of pixels including a first pixel (G), a second pixel (B), and a third pixel (W),
a first light reflecting portion (35) located between the first pixel and the second pixel (Fig. 2, note that layer 35 extends between all of the pixels), and
a second light reflecting portion (35) located between the second pixel and the third pixel,
wherein a height of the first light reflecting portion and a height of the second light reflecting portion with respect to a light emitting portion of the plurality of pixels are different (Fig. 2, note that tb, tg, and tr are different and therefore the corresponding heights of layer 35 are different as shown in the annotated Fig. 2 above).
Pertaining to claim 9, Ushikubo discloses a bottom emission organic electroluminescence (EL) display element ([0047]) comprising,
a display region including a plurality of pixels (R, G, B, W) arranged in a two-dimensional form, the plurality of pixels including a first pixel (G), a second pixel (B), and a third pixel (W),
a first light reflecting portion (35) located between the first pixel and the second pixel (Fig. 2, note that layer 35 extends between all of the pixels), and
a second light reflecting portion (35) located between the second pixel and the third pixel,
wherein a height of the first light reflecting portion and a height of the second light reflecting portion with respect to a light emitting portion of the plurality of pixels are different (Fig. 2, note that tg, tb, and tw are the same and therefore the corresponding heights of layer 35 are the same as shown in the annotated Fig. 2 above).
Regarding claim 14, Ushikubo discloses an electronic device (Abstract) comprising a bottom emission organic electroluminescence (EL) display element ([0047]) comprising,
a display region including a plurality of pixels (R, G, B, W) arranged in a two-dimensional form, the plurality of pixels including a first pixel (G), a second pixel (B), and a third pixel (W),
a first light reflecting portion (35) located between the first pixel and the second pixel (Fig. 2, note that layer 35 extends between all of the pixels), and
a second light reflecting portion (35) located between the second pixel and the third pixel,
wherein a height of the first light reflecting portion and a height of the second light reflecting portion with respect to a light emitting portion of the plurality of pixels are different (Fig. 2, note that tg, tb, and tw are the same and therefore the corresponding heights of layer 35 are the same as shown in the annotated Fig. 2 above).
Referring to claims 2 and 10 (with these claims being similar in scope), Ushikubo discloses wherein the height of the first light reflecting portion and the height of the second light reflecting portion are different with respect to a common plane in a stacking direction (Fig. 2).
Continuing to claim 3, Ushikubo discloses wherein a position of the first light reflecting portion and a position of the second light reflecting portion in a stacking direction relative to a position of a light emitting portion of the plurality of pixels are different (Fig. 2).
As to claim 4, Ushikubo discloses wherein the height of each light reflecting portion is a length along which a light reflecting surface of that light reflecting portion extends in a stacking direction (Fig. 2).
Concerning claims 5 and 11 (with these claims being similar in scope), Ushikubo discloses wherein each of the first, second and third pixels emits either one of the three basic colors of light or a non-basic color of light (Fig. 2).
Considering claims 6 and 12 (with these claims being similar in scope), Ushikubo discloses wherein the basic colors of light include red light, green light, and blue light, and the non-basic color of light is white light (Fig. 2).
Pertaining to claims 7 and 13 (with these claims being similar in scope), Ushikubo discloses wherein each pixel is a pixel including a light emitting element which emits light as the light emitting portion, and the light emitting element includes an electrode (32) and an organic layer (34) including a light emitting layer ([0028]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	06/02/22